ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_03_FR.txt. 316

OPINION DISSIDENTE DE M. READ
[Traduction]

Me ralliant à Varrét de la Cour en ce qui est des conclusions
présentées par le Gouvernement de Colombie et d’une grande partie
de la demande reconventionnelle, je suis en mesure de limiter mon
opinion séparée à un aspect de l'affaire. Je regrette de ne pouvoir
être d’accord avec la majorité de la Cour sur le point de savoir si
l'octroi de l’asile par l'ambassadeur de Colombie à Lima, le 3 janvier
1049, à M. Haya de la Torre pouvait être considéré à bon droit
comme un cas urgent au sens de la Convention de La Havane de
1928.

Avant d'examiner cette question, il est nécessaire de donner quel-
ques explications préliminaires. Au cours de la procédure'écrite et
des débats oraux, de fréquentes références ont été faites au « droit
international américain » et à l’«institution américaine de l'asile ».
Mes conclusions en cette affaire étant fondées dans une large mesure
sur le sens que j’attribue à ces expressions, il est nécessaire que
j'ndique ce qu'elles signifient.

Le mot «américain » s’y trouve employé en un sens particulier ;
il vise un groupe régional d’Etats, à savoir les vingt républiques
d'Amérique latine. Cette région représente la plus grande partie de
l'Amérique méridionale et centrale et s'étend à certaines zones de
l'Amérique du Nord, au sud du Rio Grande, parmi lesquelles deux
îles des Antilles. Elle ne comprend cependant pas l’ensemble de
l'Amérique du Nord, du Sud ou du Centre ; en ce sens, l'emploi du
mot « américain » prête à erreur. Pour éviter cette confusion, il sera
utile de mettre des guillemets lorsque ce terme sera employé en ce
sens particulier.

En ce qui est du « droit international américain », il suffira d’en
confirmer l'existence en tant qu’ensemble de règles juridiques
conventionnelles et coutumières, complémentaires du droit inter-
national universel, et régissant les relations interétatiques du monde
panaméricain.

L’« institution américaine de l'asile» appelle un examen plus
attentif. Il existe — et il a existé avant même la première réglemen-
tation conventionnelle de Vasile diplomatique par la Conférence
réunie à Montevideo en 1889 — une institution « américaine » de
Vasile diplomatique pour les délinquants politiques. On a soutenu
au cours des débats qu’il aurait été préférable que l'institution visat
les personnes ordinaires, non point les politiciens, qu'il était
regrettable que les délinquants politiques fussent protégés contre
les décisions et les sanctions des tribunaux pendant les périodes
troublées qui suivent les soulèvements révolutionnaires ; et qu’il
eût été plus sage que les républiques dont il s’agit limitassent

54
OPINION DISSIDENTE DE M. READ 317

l'institution à une protection contre les violences populaires. Mais
cela ne nous concerne pas. La Cour doit s'occuper de l'institution
telle qu’elle est. Les faits, tels qu'ils ressortent des abondantes
preuves versées au dossier, démontrent que les républiques latino-
américaines ont repris une institution moribonde du droit inter-
national universel, lui ont insufflé une vie nouvelle et l’ont adaptée
aux besoins politiques et sociaux du monde panaméricain.

L'institution a été fondée sur le droit positif: les immunités de
la mission diplomatique, et il n'importe guère a cet égard que la
théorie de l’exterritorialité soit acceptée ou rejetée.

Dès qu'un fugitif était accueilli dans une ambassade ou légation,
il y jouissait pratiquement et en vertu des règles du droit inter-
national d’une immunité absolue contre toute arrestation ou
immixtion de la part des autorités administratives et judiciaires de
l'État territorial. La seule voie ouverte à cet Etat était celle des
pressions diplomatiques. Il ne pouvait entrer de force dans la
légation et enlever le fugitif. Il pouvait demander le rappel du chef
de mission, et, en dernière instance, rompre les relations diploma-
tiques.

Le dossier de l'affaire révèle que des révolutions ont souvent
éclaté dans la région dont il s’agit et que la pratique s’est déve-
loppée d’accorder asile aux délinquants politiques. Cette pratique
est devenue si commune qu'elle fut considérée comme une partie
des fonctions normales des missions diplomatiques. À une époque
où l'institution de l'asile diplomatique tombait en désuétude
dans d’autres régions du monde, elle était dans une phase vigou-
reuse de croissance et de développement en Amérique latine.

Cette pratique a exercé une profonde influence sur le rapport
juridique résultant de l’établissement d’une mission diplomatique,
ou de la présentation des lettres de créance par un nouveau chef
dans le cas d’une mission déjà établie. Ce rapport juridique tire
son origine d’un contrat tacite, dont les termes ne sont jamais
exprimés dans les lettres de créance ni dans les autres documents
officiels. L'accord des parties sur la nature des fonctions normales
d’une mission diplomatique se trouvait affecté par cette pratique
très répandue de l'octroi de l’asile aux délinquants politiques,
et, par conséquent, le rapport juridique fondé sur un contrat
tacite s’en est trouvé modifié. Dans la région en cause, un État
territorial, lors de Voctroi de l'asile à un délinquant politique,
n'était plus fondé à soutenir que l'ambassadeur avait dépassé la
limite des fonctions normales d’une mission diplomatique. En
recevant l'ambassadeur, l’État territorial avait admis qu’il exerçât
toutes les fonctions diplomatiques ordinaires ; or, dans le monde
latino-américain, selon l'évolution de cette pratique, il était
entendu par tout le monde que «les fonctions diplomatiques
ordinaires » comprenaient l'octroi de l'asile aux délinquants
politiques.

55
OPINION DISSIDENTE DE M. READ 318

Après avoir établi la nature de l’xinstitution américaine de
Vasile», il est possible d'aborder l'examen du point particulier
de la demande reconventionnelle sur lequel je ne puis me rallier
à l'opinion de la Cour. La majorité estime que l’octroi de l'asile
dans la présente affaire a été fait en violation de l’alinéa « premiè-
rement » de l’article 2 de la Convention de La Havane, pour ce
motif qu'il ne s'agissait pas d’un cas urgent au sens de cette
disposition. J’estime qu'il s'agissait là d’un cas urgent et que
la demande reconventionnelle devrait être rejetée.

L'alinéa « premièrement » de l’article 2 est ainsi conçu:

« Premièrement : L’asile ne pourra être accordé sauf dans les cas
d'urgence et pour le temps strictement indispensable pour que le
réfugié se mette en sûreté d'une autre manière.»

Il est évident que l'expression « sauf dans les cas d’urgence ....
sûreté d’une autre manière » n’est pas claire ni dépourvue d’ambi-
guité. Le mot «urgence» a plus d’un sens naturel et ordinaire,
et il peut s'appliquer de plus d’une manière au problème de
l'asile. Pour préciser la signification que les parties à la convention
ont eue dans l'esprit lorsqu'elles ont fait usage de cette expression,
il est nécessaire d'examiner la nature du problème qui les préoccu-
pait et le contexte dans lequel ce problème est situé.

Le préambule montre que les Gouvernements représentés à
la VIme Conférence panaméricaine à La Havane en 1928, étaient
« désireux de fixer les règles qu'ils doivent observer pour la con-
cession du droit d'asile dans leurs relations mutuelles ». Ils ont
traité Vasile comme une institution existante. Dans les articles 1
et 2 — qui sont les dispositions opérantes de la convention —,
ils ont entouré l'octroi de l’asile d’une série de conditions restric-
tives, ils ont précisé les procédures à suivre et les obligations
qui, en grande partie, incombaient au pays de refuge. Les seules
obligations imposées à l'État territorial consistaient dans le
devoir de reconnaître l’octroï d’un asile effectué conformément
aux conditions restrictives et dans le devoir auxiliaire de délivrer
un sauf-conduit dans les cas où il exigerait que le réfugié sortît
du pays.

La disposition principale de l'article 2 impose une obligation à
l'État territorial — la seule obligation principale que la convention
impose. à cet État. Il s’agit de l'obligation de respecter l'asile ;
l'État territorial a l'obligation juridique de respecter tout asile
accordé par une partie à la convention, sous réserve des conditions
clairement imposées par les articles 1 et 2, conditions résolutoires
et suspensives. C’est une obligation de respecter non point seule-
ment l'octroi, mais aussi le maintien de l'asile, dans les limites
de la convention.

Il y a certaines conditions qui découlent des paragraphes deuxiè-
mement, quatrièmement, cinquièmement et sixièmement de l’ar-
ticle 2, et qui, tout en n'étant pas sans importance, ne soulèvent

56
OPINION DISSIDENTE DE M. READ 319

aucune difficulté dans la présente espèce. Il y a cependant quatre
conditions essentielles suspensives qui doivent toutes étre remplies
pour que l’État territorial soit obligé de respecter l’octroi ou le
maintien de l'asile :

a) Le réfugié ne doit pas avoir été « accusé ou condamné pour
délit commun ».

b) Le réfugié doit être un criminel politique au sens que cette
expression possède au premier alinéa de l'article 2.

c) L’asile sera respecté seulement « dans la mesure dans laquelle,
comme un droit ou par tolérance humanitaire, l’admettraient
la coutume, les conventions ou les lois » du pays de refuge.

a) Il doit s’agir d'un cas urgent.

Les trois premières conditions ont été remplies en l'espèce, mais
la quatrième exige un examen particulier. Le problème fondamental
consiste à déterminer ce que les parties à la Convention de La
Havane entendaient par l'expression «dans les cas d'urgence ».
Cette expression se prête à deux interprétations possibles. L’une
a été proposée par le Gouvernement péruvien dans une phase
relativement avancée du litige, à savoir dans le Contre-Mémoire,
l’autre a été proposée par le Gouvernement de la Colombie dans
une phase encore plus tardive, à savoir dans sa Réplique. Il est
aisé de comprendre la raison pour laquelle on a tardé à soulever
cette question. Il n’était venu à l'esprit de personne, dans les
cercles gouvernementaux du Pérou et de la Colombie, qu'il existat
le moindre doute quant à l’existence de l'urgence.

Dans les mois de février et mars 1940, les Gouvernements du
Pérou et de la Colombie avaient discuté énergiquement la question
de savoir si l'on pouvait justifier Vasile accordé en l'espèce par
l'ambassadeur de Colombie et si le Gouvernement péruvien était
fondé à refuser de reconnaître cet asile et de délivrer un sauf-
conduit. Si n'importe quel fonctionnaire compétent à Lima avait
pensé un instant qu'il était possible d'interpréter l'expression
«cas d'urgence » de manière à mettre en doute le caractère d’ur-
gence de l'affaire, il serait inconcevable que ce point n’ait pas été
mentionné dans la correspondance diplomatique. C'est seulement
à un stade ultérieur que l'agent péruvien estima qu’il valait la
peine de soulever la question à titre reconventionnel. Il faut main-
tenant décider s’il convient d'adopter la thèse du Pérou ou celle
de la Colombie, ou une thèse intermédiaire entre les deux extrêmes.

Je dirai tout d’abord qu’il n’est pas possible d'accepter l’argu-
ment extrême proposé au nom du Gouvernement colombien. Cet
argument visait à jeter le discrédit sur l'administration de la
justice au Pérou, en même temps que l'on accusait les autorités
administratives de ce pays de s’immiscer dans la procédure judi-
ciaire. I] suffira à cet égard de dire que le Gouvernement de la

57
OPINION DISSIDENTE DE M. READ 320

Colombie n’a pas prouvé le bien-fondé de sa thèse et qu'il n’y a
aucune raison de jeter le discrédit sur la justice ou de se méfier
de la maniére dont elle est administrée, que ce soit au Pérou ou
dans tout autre Etat.

La thése extréme de la Colombie étant ainsi écartée, il est néces-
saire d’examiner la thése extréme du Pérou. On a soutenu que
l'expression « cas d’urgence » limite l'octroi de l’asile à des incidents
dans lesquels le fugitif est poursuivi par une foule en fureur ou
peut-étre par une force semi-organisée dispensant une forme de
pseudo-justice grossiére et populaire, dans la période intervenant
entre une révolution réussie et la création d’une nouvelle organi-
sation judiciaire. Cette thèse part de l’idée qu'il serait inconcevable
que les Gouvernements représentés a la Conférence de La Havane,
en 1928, aient pu envisager un système qui protégerait les délin-
quants politiques contre des mesures policières, contre des pour-
suites et des sanctions prévues par les lois du pays où ils ont commis
leurs crimes.

Je considère comme impossible d'accepter cette position extrême,
adoptée par le Gouvernement du Pérou au cours de la dernière
phase du présent litige.

Du point de vue des régions du monde avec lesquelles je me suis
trouvé en contact étroit, il serait en principe inconcevable que des
gouvernements aient conçu les « cas d'urgence» comme impliquant
la protection de délinquants politiques contre la justice locale. On
ne saurait imaginer qu'une disposition d’un traité puisse être inter-
prétée, en l'absence de termes exprès, comme destinée à mettre
obstacle à l’administration de la justice.

Il existe cependant un principe de droit international véritable-
ment universel. Ce principe est également reconnu à Lima et à
Londres, à Bogota et à Belgrade, à Rio et à Rome. C’est le principe
suivant lequel, en matière d’interprétation d’un traité, l'intention
des parties doit prévaloir.

Pour appliquer ce principe à la Convention de La Havane, il me
faut faire abstraction des principes régionaux comme des préjugés
et des points de vue personnels qui ne sont pas admis ni partagés
par les peuples et les gouvernements de Ja région « américaine ». Je
suis obligé d'envisager le problème du point de vue des vingt répu-
bliques de Amérique latine, signataires de la Convention de La
Havane. Les États-Unis d'Amérique se sont soustraits à l'autorité
contractuelle de la convention en y insérant une réserve avant la
signature: leur situation particulière n’a donc pas besoin d’être
prise en considération.

Il est par conséquent nécessaire d'examiner la question, compte
tenu des principes du droit mternational qui reçoivent une applica-
tion universelle, ainsi que du point de vue et du mode de penser des
parties à la convention, tels qu’ils ressortent du dossier. Le problème
véritable est le suivant : la Conférence de La Havane de 1928
a-t-elle eu en vue la limitation de l’asile aux cas de violence popu-

58
OPINION DISSIDENTE DE M, READ 321

laire, et cette interprétation est-elle confirmée ou contredite par le
contexte? A cette fin, les principes de droit international qui sont
admis universellement autoriseraient la prise en considération des
points suivants :

1) la nature de l’institution dont s’est occupée la conférence ;
2) le contexte et l'économie du traité considéré comme un tout ;

3) les vues des parties quant au sens du traité, telles que ces vues
ressortent de leur attitude ultérieure.

Selon moi, l'interprétation péruvienne, soumise à ces trois critères,
se heurte à trois obstacles insurmontables et doit être écartée.
Examinons-les successivement.

Le premier critère a trait à la nature de l'institution de l'asile.
Tout en ayant partagé l'avis de la majorité de mes collègues que la
Colombie n’a pas établi l'existence d’un droit de qualification unila-
térale ou d’un droit au sauf-conduit fondé sur le droit coutumier, il
ne peut y avoir aucun doute sur l'existence d’une institution « améri-
caine » de l’asile, pratique étendue et persistante, fondée sur le droit
positif, conventionnel et coutumier.

Le dossier de cette affaire révèle que, au cours d’une période de
plus d’un siècle, il y a eu de nombreux cas où l’asile a été accordé et
respecté dans les républiques de l’Amérique latine. La large diffu-
sion de la pratique est révélée par l'évocation, dans la réplique, de
plus de cinquante cas où l'asile a été octroyé et appliqué, portant
sur deux cent quarante-quatre individus, ainsi que sur plusieurs
groupes de personnes pour lesquels on n'indique pas de chiffres
précis. Dix-sept Etats de l'Amérique latine au moins sont en cause.
Alors que les renseignements dont nous disposons sont loin d’être
complets, les dates et les détails que l’on donne permettent de relier
les cas dans lesquels l’asile a été octroyé, aux révolutions politiques
et aux périodes de troubles qui ont suivi les révoltes, qu’elles aient
réussi ou non. On ne trouve nulle part dans le dossier le moindre
exemple d’un pays de refuge appartenant au monde panaméricain
qui aurait accédé à une demande présentée par un État territorial
aux fins de remettre un criminel politique à la justice locale. Rien
n'indique dans le dossier que l'octroi de l'asile ait été limité aux cas
dans lesquels le fugitif se trouvait poursuivi par des foules furieuses.
Il ressort des pièces que Vasile a été accordé comme allant de soi
aux criminels politiques qui cherchaient à se soustraire aux pour-
suites judiciaires ordinaires conformes aux lois de l'État territorial.
Il n'y a pas de doute que l'institution de l'asile, que la Conférence
panaméricaine cherchait à réglementer en 1928, était une institution
où Vasile était librement accordé aux criminels politiques pendant
les périodes troublées qui suivaient les révolutions. Les gouverne-
ments représentés à la conférence ont exposé clairement leur inten-
tion dans le préambule. Ils étaient « désireux de fixer les règles à

59
OPINION DISSIDENTE DE M. READ 322

observer pour l'octroi de Vasile». Ils n’ont manifesté aucune
intention de changer le caractère essentiel de l'institution. Si l’on
prend en considération les points de vue et le mode de penser
des vingt républiques de l'Amérique latine tels qu'ils ressortent
des pièces du dossier relatives à la tradition et à la pratique,
il est inconcevable que ces États aient pu avoir l'intention de
limiter l'octroi de l'asile aux criminels politiques aux cas dans
lesquels ces derniers se trouvent poursuivis par des foules déchaînées.
Ii n’est pas imaginable que leur intention ait été de mettre fin, par
Vemploi de expression ambigué « cas d’urgence », à une institution
«américaine » fondée sur quatre-vingt-dix années de tradition et
d'empêcher l'octroi de l'asile aux délinquants politiques «en
période de troubles politiques ». Appliquer cette interprétation
serait reviser et non pas interpréter la Convention de La
Havane, méthode que m'interdit la règle posée par la Cour lors-
qu’elle énonça qu’elle « est appelée à interpréter les traités, non à
les reviser ». « Interprétation des Traités de paix (deuxième phase),
avis consultatif : C. I. J. Recueil 1950, p. 229.»

En conséquence, la thèse péruvienne ne résiste pas au critère du
premier obstacle et doit être repoussée.

Sous l'angle positif, l'application de ce critère appuierait avec
force et confirmerait une. interprétation de l'expression «cas
urgents », selon laquelle seraient couverts les cas où Vasile a été
accordé pendant une période de troubles postérieurs à une révolu-
tion et excluant l'asile au cours des périodes de tranquillité politique.

Le second critère découle du contexte et de l’économie générale de
la convention. J’ai déjà passé en revue l’économie générale du traité
et je me bornerai à deux aspects du contexte.

L’argument suivant lequel l’asile ne peut étre octroyé pour
protéger le criminel politique des poursuites et d’une condamnation
possible par les tribunaux locaux, argument qui est à la base de
Vinterprétation péruvienne des «cas urgents», se heurte à un
obstacle insurmontable dans le texte de l’article I.

L’alinéa premier de cet article dispose comme suit : « I] n’est pas
permis aux Etats de donner asile.... aux personnes accusées ou
condamnées pour délits communs....» Le second alinéa dispose
que «les personnes accusées ou condamnées pour délits com-
muns qui se réfugient .... devront être remises aussitôt que
l'exigera le gouvernement local». En conséquence, il est clair
qu'une personne accusée ou même condamnée pour un crime
politique était considérée par les gouvernements représentés à la
conférence comme pouvant à bon droit bénéficier de Vasile. Il
ressort également qu'il n’est pas obligatoire de remettre au gouver-
nement local un réfugié accusé ou condamné pour crime politique

60
OPINION DISSIDENTE DE M. READ 323

seulement. Dans l'affaire soumise à la Cour, le Pérou n’est pas fondé,
en vertu de la Convention de La Havane, à demander la remise du
fugitif.

Il existe un autre aspect du contexte. Un examen des articles x et 2
de la convention montre que les parties ont eu l'intention de tracer
une ligne de démarcation bien nette entre les criminels de droit
commun et les délinquants politiques. Une interprétation limitant
Vasile en faveur des délinquants politiques aux cas où il s’agit de
violence populaire ou de tribunaux révolutionnaires supprimerait
cette distinction et priverait l’article 2 de tout objet utile. Cette
interprétation m'est interdite par la règle posée par la Cour lors-
qu’elle énonce ce qui suit: «Il serait en effet contraire aux règles
d'interprétation généralement reconnues de considérer qu’une dispo-
sition de ce genre, insérée dans un compromis, soit une disposition
sans portée et sans effet.» «Affaire du Détroit de Corfou, Arrét
du g avril 1049, C.I. J. Recueil 1949, p. 24.»

La convention, au paragraphe 1 de l’article 2, traite de « l'asile
octroyé aux criminels politiques ». Un criminel politique est une
personne qui a commis un crime politique contre les lois de l’État
territorial. L’asile ne peut, de par sa nature même, être accordé
à un délinquant politique sans le protéger des poursuites locales
ou sans contrecarrer l’administration de la justice dans l'État
territorial. Une interprétation qui limiterait l'octroi de l'asile, en
vertu de l’article 2, aux cas dans lesquels les délinquants politiques
sont poursuivis par des foules déchaînées, jointe à l'obligation
de remettre le fugitif à la police locale pour être poursuivi pour
son crime politique, placerait le délinquant politique exactement
sur le même pied que le criminel de droit commun. On admet
que ce dernier peut être temporairement mis à l’abri de la vio-
lence populaire ou du lynchage, pour des motifs d'humanité, et
remis à la police locale aux fins de poursuites. Cette interprétation
supprimerait en fait le mot asile du premier paragraphe de
l'article en v ‘substituant refuge temporaire pour des motifs
d'humanité, et créerait une situation dans laquelle les dispositions
de l’article 2 seraient «sans portée et sans effet ».

Tout essai d'interpréter Vexpression «cas urgents» dans le
sens d’une limitation de l'asile diplomatique à la protection
contre la violence populaire se heurte à l'obstacle insurmontable que
représentent ces dispositions de la convention et doit être rejeté.

Sous l’angle positif, l'application de ce critère confirmerait une
interprétation de l'expression qui tendrait à couvrir les cas d’asile
au cours des périodes d’agitation révolutionnaire et à exclure
celui-ci pendant les périodes de tranquillité ; elle harmoniserait
étroitement les dispositions des articles 1 et 2.

Le tvotstéme critère est tiré des vues des Parties quant au sens
du traité, telles que ces vues ressortent de leur attitude ultérieure.
On peut observer que la Cour s’est fondée sur l'examen de latti-

61
OPINION DISSIDENTE DE M. READ 324

tude ultérieure des Parties, aux fins de déterminer leur intention
lors de l'interprétation d’un accord international dans l’« Affaire
du Détroit de Corfou, Arvé du 9 avril 1949, C. I. J. Recueil
1949, p.25». Elle s’est alors exprimée ainsi: «Il ressort de l’attitude
ultérieure des Parties que leur intention, lorsqu'elles ont conclu
le compromis, n’était pas d'empêcher la Cour de fixer le montant
de l’indemnité. »

Dans la présente espèce, si les Parties avaient eu dans l'idée
que Vasile devait être limité aux cas dans lesquels des délinquants
cherchaient à échapper à des foules déchainées ou à des tribunaux
révolutionnaires improvisés, il est certain qu'il y aurait eu un
changement fondamental dans la pratique des Etats de l’Amé-
rique latine. Il existe au dossier des preuves suffisantes pour me
convaincre que la pratique relative à l'octroi et à la reconnaissance
de l'asile diplomatique n’a pas changé dans les années qui ont
suivi entrée en vigueur de la Convention de La Havane.

Des considérations de temps et de place, ainsi que le manque
d'informations relatives à l'attitude de toutes les parties à la
convention, empêchent un examen général de tous les aspects
de ce critère. Il suffira d'examiner la pratique suivie au cours
des vingt-deux dernières années par la Colombie et le Pérou en
accordant l’asile et en reconnaissant l'octroi de Vasile par d’autres
pavs.

A propos de la Colombie, il suffira de noter qu’il n’y a pas eu
d'interruption dans la pratique de ce pays en matière d’octroi de
Vasile par ses missions diplomatiques, ni dans la reconnaissance de
Vasile accordé en Colombie par les missions diplomatiques des
autres pays de l’Amérique latine. I] n'v a eu indication d’aucune
tendance à restreindre l'octroi ou la reconnaissance de l’asile aux
cas dans lesquels un criminel politique ne cherchait pas protection
c ntre Varrestation, les poursuites et la condamnation par les
autorités locales.

Quant au Pérou, il apparaît également que, avant le 21 mars 1950,
il n’y a pas eu de modification dans la pratique. Si nous écartons
les exemples fournis par la guerre civile espagnole, dont le caractére
était particulier, le Pérou a reconnu l’octroi de l’asile par la légation
de Bolivie en 1930, a accordé l’asile au Guatemala en 1944, en Bolivie
en 1946 et au Panama en 1948, et reconnu l'octroi de l’asile par les
ambassades du Brésil, du Paraguay, de la Colombie, du Chili, de
Uruguay et du Venezuela à Lima, en 1948 et 1949. Même l'attitude
adoptée dans le cas de M. Haya de la Torre n’a pas indiqué de
changement dans la pratique. Tout au long de la correspondance
diplomatique, le Pérou a soutenu avec force que la Colombie n'était
pas en droit d'accorder Vasile, parce que le réfugié avait été accusé
d’un crime de droit commun. On a soutenu, avec la même vigueur,
que le Pérou n’était pas tenu de délivrer un sauf-conduit, et que la
Colombie ne jouissait pas d’un droit de qualification unilatérale. On
n'a pas prétendu que l'octroi de l'asile n’était pas valable pour le

62
OPINION DISSIDENTE DE M. READ 325

motif qu’il ne s'agissait pas d’un «cas d'urgence». On n’a pas
prétendu que l'asile ne pouvait être accordé lorsque son but était
de permettre à un réfugié de se soustraire à la poursuite et à l’empri-
sonnement par les autorités judiciaires locales. I] n’y a qu’une seule
manière possible d'expliquer cette omission, savoir que, à l’époque,
le Gouvernement du Pérou estimait que les conditions d'urgence
prévues par la Convention de La Havane se trouvaient remplies à
Lima en janvier 1940.

On trouve la confirmation la plus formelle possible de cette
explication dans « l'information officielle du ministère des Relations
extérieures », publiée dans le bulletin officiel du Gouvernement du
Pérou, El Peruano, du 26 octobre 1948, et citée au mémoire, para-
graphe 39. La Colombie a essayé de traiter ce document comme
entraînant l'engagement par le Gouvernement du Pérou d'accepter
la doctrine de la qualification unilatérale, doctrine sur laquelle il est
fondé dans une large mesure. Je ne me désolidarise pas de l'attitude
de la Cour qui repousse cette conception extrême de la nature et de
la signification du document. Mais cela ne veut pas dire que le
document soit dépourvu de signification. S’il peut n'avoir pas
reflété les vues de la Junte militaire, il n’en demeure pas moins un
exposé officiel des vues du Gouvernement péruvien en ce qui est de
la nature et de la portée de l'asile diplomatique. C’est la preuve la

- plus forte possible que le Gouvernement péruvien, à la date du
26 octobre 1948, n’a pas jugé que le paragraphe « premièrement » de
l'article 2 de la Convention de La Havane, en employant l'expression
«cas d'urgence », pouvait être considéré comme limitant l'asile aux
réfugiés qui fuyaient une foule furieuse ou des tribunaux révolution-
naires. Tous les « asilés » dont la situation a été exposée dans ce
document étaient des criminels politiques qui fuyaient l’adminis-
tration ordinaire de la justice du Pérou.

Il est évidemment impossible de passer en revue la pratique de
toutes les républiques qui ont été parties à la convention, et les
références à l’attitude adoptée par la Bolivie, le Guatemala, le
Panama, le Brésil, le Paraguay, le Chili, /Uruguay et le Venezuela
sont incomplètes ; cependant, un fait se dégage du dossier de l’affaire :
on ne trouve pas un seul exemple, cité par la Colombie ou par le
Pérou, où une partie à Ja convention ait refusé d'accorder ou de
reconnaître l'asile diplomatique à un criminel politique «en période
de troubles politiques » pour le motif qu’il cherchait à échapper à
l’arrestation, aux p-ursuites ou à l’emprisonnement, à raison d’un
délit politique, par les autorités judiciaires de l’État territorial. Si
un exemple de ce genre avait existé, on ne conçoit pas qu'il n’ait
pas été inclus dans la volumineuse documentation de la présente
affaire.

On ne saurait échapper à la conclusion que les parties à la
convention ont agi pendant une période de vingt-deux ans dans
l’idée que l'emploi de l'expression «cas d'urgence» n'était pas
destiné à empêcher l'octroi de Vasile à des délinquants politiques

63
OPINION DISSIDENTE DE M. READ 326

qui cherchaient à échapper aux poursuites pour délit politique par
les autorités judiciaires locales, « en période de troubles politiques ».
En conséquence, l'interprétation péruvienne ne satisfait pas au
troisième critère.

Sous l’angle positif, l'application de ce critère confirme une
interprétation de l'expression «cas d'urgence » qui couvre les cas
d'asile octroyé à des délinquants politiques « en période de troubles
politiques », et qui les exclut pendant les périodes de tranquillité.

Les trois critères conduisent aux mêmes résultats. Ils conduisent
au rejet de la nouvelle interprétation péruvienne des «cas d’ur-
gence» et, avec une vigueur égale, à l'acceptation de l'opinion
exprimée par le ministère des Affaires étrangères du Pérou le
26 octobre 1948. La déclaration faite à cette date reste un exposé
clair et sans équivoque de l'opinion du Gouvernement quant à la
nature et à l’étendue des obligations imposées au Pérou par les
règles conventionnelles et coutumières qui s'imposent à ce pays.
Il convient également de noter qu’elle contient un exposé clair
du point qui fait actuellement l’objet de notre examen. Cette
déclaration est ainsi conçue :

« L’asile diplomatique répond à un souci de protection huma-
nitaire dans des moments de bouleversement politique, ainsi
qu'au fait reconnu de Vinviolabilité des sièges des missions diplo-
matiques, et doit par suite être reconnu en faveur des personnes
poursuivies pour des motifs politiques. »

En déclarant que Vasile diplomatique « doit être reconnu en
faveur des personnes poursuivies pour des motifs politiques », le
Gouvernement adoptait la thèse suivant laquelle une personne
cherchant à échapper aux poursuites des autorités judiciaires
locales peut constituer un «cas d'urgence » au sens de l’article 2
de la Convention de La Havane. En disant que « l’asile diplomati-
que répond à un souci de protection humanitaire dans des moments
de bouleversement politique », le Gouvernement du Pérou four-
nissait la clef du problème. Nulle part dans la documentation
étendue de cette affaire nous ne pouvons trouver une interprétation
plus claire ou plus convaincante de l’expression « cas d’urgence ».
Nulle part nous ne pouvons trouver une autre interprétation ‘qui
satisfasse aux trois critères indiqués plus haut, ainsi qu'à tous
les autres critères admissibles en vertu des règles de droit inter-
national gouvernant l'interprétation des traités.

En conséquence, je me vois contraint de conclure que l’expres-
sion «cas d'urgence » doit être interprétée de façon à restreindre
l'octroi de l'asile diplomatique, en ce qui concerne les délinquants
politiques, aux cas dans lesquels cet octroi est fait «dans des
moments de bouleversement politique» de caractère révolutionnaire,
et à empêcher l'octroi de l’asile pendant les périodes de tranquillité.

Reste la question de savoir s’il est établi que le 3 janvier 1049
était une période de troubles politiques de nature révolutionnaire.

64
OPINION DISSIDENTE DE M. READ 327

Cette question relève tout spécialement de la connaissance de
l'État territorial et, à mon avis, la Colombie n’était pas tenue
d'établir plus qu’un commencement de preuve. Il n'est pas douteux
que la Colombie s’est acquittée dans cette mesure de la charge de
la preuve. D’autre part, le Pérou n’a pas fourni le moindre élément
de preuve touchant les conditions politiques qui régnaient à Lima
au début de janvier 1949. L'agent du Pérou a déclaré dans la
duplique : «Nous ne jugeons pas à propos d'exposer la situation
interne du Pérou qui justifia la promulgation des décrets men-
tionnés par la Colombie» (les décrets mentionnés comprenaient
celui en vertu duquel l’état de siège fut proclamé le 2 janvier
1949). Certaines affirmations ont été faites au nom du Gouver-
nement péruvien relativement aux conditions alors existantes,
mais elles furent incomplètes et, même si on les acceptait faute
de preuves, elles ne couvraient pas tous les aspects pertinents
desdites conditions à la date en question. Dans ces circonstances,
j'estime nécessaire de conclure à ce propos en faveur de la thèse
de la Colombie, savoir, que le 3 janvier 1949 était une période de
troubles politiques pendant laquelle la demande de protection,
émanant d'un délinquant politique, contre les poursuites entamées
par les autorités locales, pouvait être considerée comme un «cas
d'urgence » au sens de la convention.

A ce stade, il suffira d'attirer l'attention sur l'importance du
commencement de preuve soumis par la Colombie pour établir
l’existence, à ce moment-là, d’une période de troubles politiques.
I est suffisant d'indiquer que la période de troubles a duré jusqu’au
17 février 1949. Au delà de cette date, le dossier ne contient rien
qui justifierait la conclusion que des troubles ont continué ou
cessé. Voici les faits tels qu'ils sont établis :

1. L'état de siège proclamé par le Gouvernement du Pérou le
2 janvier 1949 pour une période de trente jours. Il est exact
qu'en vertu de la Constitution péruvienne, la proclamation
de l’état de siège n’empéchait pas le fonctionnement des
tribunaux ordinaires. Mais elle prouve que le Gouvernement
du Pérou estimait à cette date qu'une période de tranquil-
lité politique n'avait pas encore été atteinte et qu’au
contraire la situation politique était si troublée qu'il était
nécessaire de prolonger l'état de siège ainsi que la suspension
des garanties constitutionnelles.

2. En dehors même de la proclamation de l’état de siège, il
est établi sans conteste que, suivant l’opinion du Gouverne-
ment péruvien, les circonstances, jusqu’au 17 février 1940,
étaient telles que l'octroi de l’asile à Lima pouvait être
considéré «cas d'urgence » au sens de la Convention de La
Havane. Au cours de cette période, le Gouvernement péruvien
a agi dans cette conviction et a délivré des sauf-conduits
à l'ambassadeur de PUruguay jusqu'à une date aussi tardive
que le 17 février 1940 (Réplique, Annexe 1).

65
OPINION DISSIDENTE DE M. READ 328

3. En plus de l’appréciation de la situation faite par le ministère
des Relations extérieures du Pérou et par l'ambassadeur de
Colombie, il a été établi que les ambassadeurs de Bolivie,
du Guatemala, du Panama, du Brésil, du Paraguay, de
Uruguay, du Chili et du Venezuela considéraient la situation
politique à Lima comme si troublée que l'octroi de l'asile
aux délinquants politiques pouvait se justifier en tant que
«cas d'urgence » au sens de la convention. Ces transactions
eurent lieu à des dates diverses s'étendant au dela de la
première moitié de février 1949, et dans aucun cas l’asile ne
paraît avoir été octroyé pour échapper aux violences popu-
laires. L’attitude de ces ambassadeurs n’est pas concluante,
mais il est difficile de croire qu'ils aient pu être tous dans
l'erreur à ce propos et que leur erreur ait pu être partagée
par le ministère des Relations extérieures du Pérou.

4. Il ne s'agissait pas d’un conflit entre un gouvernement
constitutionnel, établi conformément aux lois, et une personne
qu’on prétendait être à la tête d’un parti révolutionnaire.
C'était un conflit entre deux groupements révolutionnaires.
Il ressort du dossier que le groupement vainqueur avait
organisé en août 1948 une révolution qui avait échoué,
et qui fut suivie d'une seconde révolution couronnée de
succès le 27 octobre. Ce groupement, qui se qualifiait de
« Junte militaire de gouvernement», exerçait le pouvoir
suprême, tant législatif qu’exécutif, au Pérou.

Le quatrième acte officiel de cette Junte, qui était arrivée
au pouvoir par des moyens anticonstitutionnels, fut de
promulguer, à la date du 4 novembre 1948, un décret-loi,
publié le jour suivant dans El Peruano. Ce décret-loi prévoyait
des mesures sévères contre les rebelles, et ses dispositions
formaient un contraste frappant avec celles de la Constitution
et des codes du Pérou qui ont été produits devant la Couf.

A mon avis, il n’a pas été établi que les dispositions de
ce décret-loi auraient pu être invoquées contre M. Haya de
la Torre. En revanche, elles témoignent de la nature extrême
des pouvoirs législatifs et exécutifs qu’exercait en fait une
junte militaire non constitutionnelle. Elles démontrent qu'un
gouvernement régulier n’avait pas été rétabli au Pérou.

Il paraît donc évident que la Colombie a établi beaucoup plus
qu'un commencement de preuve, et que la Cour doit conclure que
l'octroi de Vasile à M. de la Torre constituait un «cas d'urgence »
au sens de la convention.

Avant d’énoncer mes conclusions définitives au sujet de la
demande reconventionnelle, il me faut examiner quelques autres
points affectant la présente cause.

66
OPINION DISSIDENTE DE M. READ 329

On a soutenu que l'urgence faisait défaut en l'espèce parce
que l'octroi de Vasile, le 3 janvier 1949, par l'ambassadeur de
Colombie était postérieur de trois mois à la seconde rébellion,
de deux mois à la troisième rébellion, faite avec succès par la
Junte militaire, et de 48 jours à la sommation de comparaître,
du 16 novembre 1048. Il ne faut pas oublier que le fugitif était
un chef politique bien connu au Pérou et que s’il était resté caché
pendant trois mois, refusant d’obéir à la sommation de compa-
raitre (ce qui n’a pas été prouvé au cours de la procédure), c’est
qu'il pouvait y avoir de bons et suffisants motifs, entièrement
compatibles avec la notion d'urgence. Il lui fallait certes rester
caché jusqu'à ce que les recherches se fussent assez calmées pour
lui permettre d'atteindre en sûreté une ambassade. S'il existait
un droit d’octroyer l'asile, un délai, raisonnablement nécessaire
pour pouvoir user de ce droit conformément au traité, ne saurait
porter atteinte à la validité de l'octroi.

En outre, aux yeux de tous ceux qui connaissent l’histoire des
révolutions, en Amérique latine comme dans les autres parties
du monde, il paraîtra quelque peu théorique d'affirmer qu’une
période de 48 jours ou même de trois mois constituerait un laps
de temps déraisonnablement long. Il faut tenir compte du fait
que cette thèse, si elle était accueillie, aboutirait à détruire, à
sa base, l'argumentation présentée par le Gouvernement du
Pérou. Elle implique que, si le fugitif était arrivé à l’ambassade
de Colombie à une date antérieure, par exemple à Noël, ou au
Jour d'actions de grace (Thanksgiving), il y aurait eu urgence,
et l'octroi de Vasile, par l'ambassadeur, aurait été valable. Mais,
même à ces dates antérieures, l’asile aurait eu pour effet de protéger
le fugitif contre les poursuites instituées par les autorités locales.

Reste un autre point d'importance plus grande. Je me suis
borné à traiter la question de l'octroi de Vasile; à l’exception
d’une remarque incidente, je n’ai pas mentionné le maintien de
l'asile. En outre, l'affaire a été discutée à la lumière des circons-
tances existant lorsque l'ambassadeur de la Colombie a accordé
Vasile; les faits qui sont intervenus pendant les négociations
diplomatiques et au cours de la procédure devant la Cour ont été
considérés comme dépourvus de pertinence.

Abordant le premier point, à savoir, le maintien de l'asile,
j'estime qu'il ne serait pas indiqué qu'en ma qualité de juge, je
me prononce à ce sujet. Le Gouvernement du Pérou a présenté sa
demande à la Cour en termes précis. IL a limité le problème à la
question de l'« octroi ». Voici, en bref, quels sont les motifs à l'appui
de mon opinion :

a) Qu'est-ce que le Pérou a demandé à la Cour de décider ? Le
Pérou a demandé à la Cour de dire et juger « que Voctroi de l'asile
par l’ambassadeur de Colombie à Lima à Victor Raul Haya de la
Torre a été fait en violation de l’article premier », etc.

67
OPINION DISSIDENTE DE M. READ 330

b) Quel était le sens que le Pérou attachait à cette formule au
moment où son agent l’a utilisée ? Normalement, il suffirait de dire
que le Gouvernement du Pérou pensait ce qu'il disait. Les termes
utilisés « l'octroi de l’asile » signifient l’octroi de l’asile et ne signifient
point « octroi et maintien ».

Toutefois, le Pérou a donné en l'espèce une double démonstration
du sens du terme «l'octroi». Que le Pérou se soit vainement
efforcé d'introduire la question du « maintien » dans l'affaire, en
présentant au cours de la procédure orale une nouvelle demande
reconventionnelle fondée sur le « maintien », cela prouve que, dans
la pensée du Pérou, les termes de la demande reconventionnelle
primitive n'avaient pas encore eu pour effet de soumettre à la
Cour Ja notion du « maintien ».

D'autre part, le Gouvernement péruvien a expliqué très clairement
ce que son agent entendait en introduisant la demandé reconven-
tionnelle. La déclaration pertinente a été faite au cours des
plaidoiries :

«Le motif essentiel pour lequel la demande reconventionnelle
a été faite, c’est pour vous faire déclarer qu'au moment où l’asile
a été octroyé, il n’y avait pas pour l’accusé ce danger matériel
et passager qui résulte des déchainements de la foule, des troubles
sociaux, de l'impuissance du gouvernement ou même de la cons-
titution d’un tribunal extraordinaire, d’un tribunal de vengeance.
C’est là le fondement essentiel de notre demande reconventionnelle.
Si ce danger n'existait pas, si ce danger ne persistait pas, a fortiori,
il n’y avait pas de raison d’être pour l'asile. Par conséquent, c’est
tout à fait subsidiairement et en second lieu que nous avons été
amenés à parler du point de savoir s’il y avait délit de droit commun
ou délit de droit politique, s’il y avait culpabilité du sieur Haya
de la Torre ou non. Ce point est complètement, presque complète-
ment en dehors des débats. Nous aurions pu soutenir que vous
n'avez pas compétence pour le trancher et que la seule question
que nous vous posions était celle de savoir si, au moment où
Vasile a été accordé, et à Vheure actuelle, il y a un danger de
sécurité pour l’«asilé» et si, par conséquent, l'asile est ou non
légitime. »

La première phrase de la citation, qui vise la demande recon-
ventionnelle primitive, révèle que le Pérou entendait demander a
la Cour de prononcer sur l'octroi et non sur le maintien de l'asile.
La dernière phrase englobe tant la première que la nouvelle demande
reconventionnelle, présentée le 3 octobre et confirmée le g octobre
en plaidoirie. Cette phrase révèle que le Pérou entendait demander
à la Cour de statuer sur Voctroi et également sur le maintien « à
l'heure actuelle », mais non sur la question du maintien entre
Voctroi primitif de l'asile et la date de l’arrêt de la Cour.

c) L’attitude des Parties, dans l'espèce, me fournit une troisième
raison de rejeter l'interprétation du terme «l'octroi» comme
comprenant la notion de « maintien ».

68
OPINION DISSIDENTE DE M. READ 331

Ni dans la correspondance diplomatique, ni dans les écritures,
ni en plaidoirie, le Pérou n’a demandé à la Colombie de lui remettre
le fugitif. Le Contre-Mémoire a donné une explication complète de
cette attitude. Selon cette explication, le Pérou se réservait le
droit d'exiger cette remise, mais il reconnaissait l'existence dans
cette affaire d'éléments tant politiques que juridiques. Il n'avait
donc pas le désir de soulever la question de la remise (et le maintien
est inséparablement lié à la remise) jusqu’au règlement des questions
juridiques soumises à la Cour dans la demande reconventionnelle.

En réalité, abstraction faite de l'octroi primitif de l'asile, il n’y
a pas eu, entre les Parties, de véritable problème du maintien. Il
était nécessaire de garder le fugitif dans l’ambassade pour maintenir
le statu quo pendant la période des négociations diplomatiques. Il
était également nécessaire de le garder aussi longtemps que l'affaire
était pendante devant la Cour. Vu l'absence de toute demande
tendant à la remise du réfugié, son séjour forcé trouvait l’assen-
timent du Gouvernement péruvien.

Il est nécessaire de souligner que je dois limiter mon opinion à
la demande reconventionnelle telle qu’elle a été présentée dans les
conclusions finales du Gouvernement du Pérou, à la date du 9 octo-
bre 1950. Il faut rejeter la demande que la Cour dise et juge
«…. qu'en tout cas le maintien de l'asile constitue actuellement
une violation dudit traité » : en effet, cette demande a été formulée
pendant la procédure orale, contrairement aux dispositions de
l’article 63 du Règlement de la Cour. En accueillant cette demande,
on priverait le Gouvernement de la Colombie du droit procédural
qu'il possède de répondre à cette nouvelle demande reconvention-
nelle dans sa réplique et de produire des preuves à ce sujet. En ce
qui est de la demande reconventionnelle primitive, je suis obligé
de limiter mon opinion au point de savoir si « l’octroi de l'asile
par l'ambassadeur de Colombie .... a été fait en violation» des
dispositions de la convention.

Pour ces motifs, il me faut conclure qu’il a été établi que l’ambas-
sadeur de Colombie a accordé l'asile à un délinquant politique « en
période de troubles politiques», entre une révolution couronnée
de succès et le rétablissement de conditions normales au Pérou.
Il s'ensuit qu'il existait un cas d’urgence et que l’octroi de l’asile
par l'ambassadeur n’a pas été fait en violation des dispositions de
l'article 2 de la Convention de La Havane.

(Signé) J. E. READ.

69
